Case: 12-14717     Date Filed: 04/12/2013    Page: 1 of 4


                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-14717
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 5:99-cr-00029-WTH-TBS-1

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                       versus

EDWARD LEE BARTLEY,

                                                     Defendant-Appellant.

                          __________________________

                   Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                  (April 12, 2013)

Before MARTIN, JORDAN, and FAY, Circuit Judges.

PER CURIAM:

      Edward Bartley, appearing pro se, appeals the district court’s denial of his

motion for a reduction of sentence, filed pursuant to 18 U.S.C. § 3582(c)(2). After

review of the record and the parties’ briefs, we affirm.
              Case: 12-14717    Date Filed: 04/12/2013   Page: 2 of 4


      On August 4, 2000, Mr. Bartley pled guilty to possessing cocaine base with

intent to distribute in violation of 18 U.S.C. § 841(a)(1). The pre-sentence

investigation report (“PSI”) indicated that Mr. Bartley’s total offense level was 25

based upon the quantity of cocaine base (23.5 grams) as well as adjustments for

accepting responsibility and assisting authorities by providing timely and complete

information. Mr. Bartley, however, qualified as a career offender under U.S.S.G. §

4B1.1, which subjected him to an enhanced offense level of 31 and a sentencing

guideline range of 188 to 235 months’ imprisonment. The district court sentenced

Mr. Bartley to 211 months’ imprisonment.

      On August 23, 2012, Mr. Bartley filed a § 3582(c)(2) motion for a sentence

reduction based on Amendment 750 to the Sentencing Guidelines and the Fair

Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2374 (2010). The district

court denied Mr. Bartley’s motion because he was sentenced “as a career offender

pursuant to U.S.S.G. § 4B1.1, and as such, his applicable sentencing guideline

range is not affected by Amendment 750.” D.E. 72 at 1. See also D.E. 74 (holding

that Fair Sentencing Act did not apply to Mr. Bartley’s case). This appeal

followed.

      “In a § 3582(c)(2) proceeding, ‘we review de novo the district court's legal

conclusions regarding the scope of its authority under the Sentencing Guidelines.’”

United States v. Moore, 541 F.3d 1323, 1326 (11th Cir. 2008). Under § 3528(c)(2),


                                         2
              Case: 12-14717    Date Filed: 04/12/2013   Page: 3 of 4


a district court may reduce the terms of a defendant’s imprisonment if the sentence

was based on a sentencing range that has subsequently been lowered by the

Sentencing Commission. If, however, “a retroactively applicable guideline

amendment reduces a defendant's base offense level, but does not alter the

sentencing range upon which his or her sentence was based, § 3582(c)(2) does not

authorize a reduction in sentence.” Moore, 541 F.3d at 1330.

      In this case, Mr. Bartley was not eligible for a reduced sentence because he

was sentenced as a career offender under § 4B1.1. His sentencing guidelines

remained unchanged because § 4B1.1 was not affected by Amendment 750. See id.

at 1327 (holding that defendants sentenced as career offenders under § 4B1.1 are

not entitled to sentence reductions based on an amendment to the base offense

levels for crack cocaine offenses in § 2D1.1). Mr. Bartley is also not entitled to

relief under the Fair Sentencing Act for two reasons. First, the Fair Sentencing Act

is not a guidelines amendment by the Sentencing Commission and, therefore,

cannot be the basis for a sentence reduction under § 3582(c)(2). See United States

v. Berry, 701 F.3d 374, 377 (11th Cir. 2012). Second, Mr. Bartley was sentenced

before the effective date of the act, which is not retroactively applicable to him.

See id. (“We agree with every other circuit to address the issue that there is ‘no

evidence that Congress intended [the FSA] to apply to defendants who had been

sentenced prior to the August 3, 2010 date of the Act's enactment.’”) (citation


                                         3
              Case: 12-14717   Date Filed: 04/12/2013   Page: 4 of 4


omitted). See also United States v. Hippolyte, ___ F.3d ___, ___, 2013 WL

978695, at *5 (11th Cir. Mar. 14, 2013) (same). Therefore, the district court

correctly denied Mr. Bartley’s § 3582(c)(2) motion.

      AFFIRMED.




                                        4